COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-261-CV





JOHN LESLIE MILLER	APPELLANT



V.



SOUTHWESTERN EXPOSITION & 						APPELLEES 

LIVE STOCK, FREMONT INDUSTRIAL 

INSURANCE GROUP, EXECUTIVE 

DEPUTY WORKERS COMPENSATION, 

AND TEX WORKER’S COMPENSATION 

COMMISSION



------------



FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On July 24, 2007, appellant John Leslie Miller filed a “Notice of Appeal” in his suit to confirm an arbitration award.  However, the trial court clerk has informed this court that no written order or judgment has been signed in the underlying case.  Therefore, appellant’s notice of appeal is premature.  
See
 
Tex. R. App. P.
 26.1, 27.1(a)
.  A prematurely filed notice of appeal is not effective until the appellate deadline is triggered and therefore does not vest this court with jurisdiction over the appeal.  
See 
Tex. R. App. P. 
25.1(b), 27.1(a).

On July 27, 2007, we notified appellant that the appeal was subject to dismissal for want of jurisdiction and gave appellant fifteen days to correct this defect in the record.  
See 
Tex. R. App. P
. 44.3, 44.4(a)(2).  Appellant has not tendered or filed any signed orders from the trial court and has not shown grounds for continuing the appeal.  Accordingly, we dismiss this appeal for want of jurisdiction.  
See 
Tex. R. App. P
. 42.3(a), 43.2(f).	



PER CURIAM



PANEL D:	MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED: September 13, 2007

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.